Case 18-31466-5-mcr         Doc 49-1 Filed 10/21/19 Entered 10/21/19 12:07:15              Desc
                            Objection to Confirmation Page 1 of 1


UNITED STATES BANKRUPTCY COURT                               HEARING DATE: October 29, 2019
NORTHERN DISTRICT OF NEW YORK                                HEARING TIME: 2:00 p.m.
_______________________________________                      HEARING PLACE: Syracuse

IN RE: MARY ELLEN GALLUP,
       CHRISTOPHER GALLUP,
       (SSN xxx-xx-6524; xxx-xx-1853)
                                                             Case No. 18-31466
                        Debtors.                             CHAPTER 13
_______________________________________


                             OBJECTION TO CONFIRMATION

         The Trustee objects to confirmation of the amended plan filed October 1, 2019 [#44-1],

in the above named Debtors' case for the following reason(s):

I. NOT FILED PROPERLY

         The amended plan was improperly filed as an attachment to a Notice of Pre Confirmation

Amendment to Chapter 13 Plan [#44] rather than as a separate docket entry.

II. FEASIBILITY

         The amended plan is not adequately funded and appears to be short approximately

$16,518.00. Plan payments need to be increased to $1,080.00 per month for the remaining 49

months.

III. FAILURE TO FILE CERTIFICATION

         A Certification Pursuant to Local Bankruptcy Rule 3015-1 has not been filed.

         WHEREFORE, the Trustee respectfully requests that Confirmation be denied and for

such further relief as the Court deems appropriate.

Dated:    October 21, 2019                               /s/ Lynn Harper Wilson
          Syracuse, New York                          Lynn Harper Wilson, Staff Attorney
                                                      Office of the Standing Chapter 13 Trustee
                                                      Bar Roll # 509576
                                                      250 S. Clinton Street, Suite 203
                                                      Syracuse, New York 13202
                                                      Telephone: (315) 471-1499
                                                      Email: lhwilson@cnytrustee.com
